DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 06/22/2022, is acknowledged.  Amendments to the specification have been entered.  
Claims 31-34, 53-55, 61-75 are pending in this action.  Claims 35-52, 56-60 have been cancelled.  Claim 1-30 have been cancelled previously.  New claims 61-75 have been added.  No new matter was added.  Claims 31-34, 53-55, 61-75 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application is being examined under the pre-AIA  first to invent provisions.  

Terminal Disclaimer
The terminal disclaimer, filed on 06/22/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the prior Patent No. 8,846,628 and any patent granted on pending reference application No. 17/553456, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Priority
This application is a continuation of U.S. Patent Application No. 16/833,410, filed March 27, 2020, which a continuation of U.S. Patent Application No. 16/582,779, filed September 25, 2019 and now issued as U.S. Patent No. 10,646,503, which a continuation of U.S. Patent Application No. 16/244,014, filed January 9, 2019 and now issued as U.S. Patent No. 10,463,683, which a continuation of U.S. Patent Application No. 15/835,088, filed December 7, 2017 and now issued as U.S. Patent No. 10,220,050, which a divisional of U.S. Patent Application No. 14/788,606, filed June 30, 2015 and now abandoned, which a continuation of U.S. Patent Application No. 14,463,424, filed August 19, 2014 and abandoned, which a continuation of U.S. Patent Application No. 12/466,213, filed May 14, 2009 and now issued as U.S. Patent No. 8,846,628, which claims benefit of provisional U.S. Application No. 61/053,609, filed May 15, 2008, provisional U.S. Application No. 61/201,145, filed December 5, 2008, and provisional U.S. Application No. 61/157,875, filed March 5, 2009.

Information Disclosure Statement
The information disclosure statement, filed on 06/22/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 comprises the typographic error “non-enteric-coated tablet” that needs to be corrected to “non-enteric coated tablet”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 72-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 72 (dependent on claim 31) recites the limitation “wherein the tablet further comprises a film coating ... comprising hydroxypropyl methyl cellulose” that is not reasonably clear.  In the present case, it is noted that independent claim 31 discloses non-enteric coated tablets.  The instant specification provides examples of immediate release tablets, wherein a core comprising 5-azacytidine is coated with hydroxypropyl cellulose (e.g., Tables 4 and 5).  Therefore, it is unclear if claim 72 discloses a presence of an additional coating (i.e., further comprising) OR clarifies the structure of non-enteric coating (i.e., consisting of hydroxypropyl methyl cellulose).  Similar is applied to claims 73-75.  Clarification is required.  

Reasons for Allowance
Claims 31-34, 53-55, 61-71 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of compositions/tablets comprising 5-azacytidine as an active agent and their use for treatments cancers, e.g., myelodysplastic syndromes.
The prior art does teach non-enteric coated tablets comprising 180-360 mg of 5-azacytidine as instantly claimed  As best understood, applicant teaches the tablets comprising 5-azacytidine that are coated with a coating that dissolves in stomach (i.e., at pH 1.5-3.5; see Medical Encyclopedia. Stomach Acid Test cited herein) and does not dissolve in the intestine (i.e., at pH 6-7.4; see Fallingborg cited herein).  Applicant further discloses that said active agent is not absorbed through oral mucosa, i.e., is not released in mouth/saliva (i.e., at pH 6.2-7.6; Wikipedia).  In Declaration under 37 C.F.R. § 1.132, filed on 02/27/2014 in patent application 12/466,213, applicant shows that said non-enteric coated tablets provide faster (i.e., in 0.5-1 hr after administering) a significantly higher concentration of 5-azacytidine in blood than enteric coated tablets; and/or allow delivering 5-azacytidine over a prolong period of time.  Applicant also teaches that said non-enteric coated tablets have unexpected high antineoplastic activity and can be used for treatment of cancer, disorders related to abnormal cell proliferation, hematologic disorders, immune disorders, among others. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 31-34, 53-55, 61-71 are allowed.
Claims 72-75 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615